Title: To George Washington from William J. Alldridge, 19 March 1796
From: Alldridge, William J.
To: Washington, George


          
            at Mr Baileys printer 116 Market Street[Philadelphia] Saturday March 19th 1796
            Sr
          
          About a fortnight since I took the liberty of offering myself as a candidate for the office of Assayer at the Mint, in case Mr Richardson should decline it, but, as I am since informed he has determined to retain it, (not having found it so prejudicial to his health as he at first feared,) I have now only to apologize for the trouble I have given You, and to beg I may be permitted to renew the profession I then made of the pleasure it will give me to fulfil the duties of that office, should there happen to be any future occasion for my services.
          In my conversation with many Gentlemen respecting the mint, and the object of my visit to philadelphia, I have had frequent occasion to speak of, and to shew, the enclosed book (Universal

Merchant,) and in consequence of the approbation it has met with, am induced, at their instance to reprint it in philadelphia. bringing it down to the present time, for which purpose I am possessed of many documents; and shall avail myself of the friendship of Gentlemen in philadelphia, to obtain whatever I may be deficient in, respecting the United States.
          I now beg leave Sr, to take the further liberty to leave it with you for perusal previous to my soliciting your patronage and subscription. I shall be happy personally to answer any questions, and to avail myself of any observations you may think proper to make, in all which I shall esteem it an honor conferred on Sr Your most obedt humble Sert
          
            Wm J. Alldridge
          
          
            P.S. I shall call on Monday Morning.
          
        